8:18-cr-00296-HMH   Date Filed 10/09/18   Entry Number 55   Page 1 of 7
8:18-cr-00296-HMH   Date Filed 10/09/18   Entry Number 55   Page 2 of 7
8:18-cr-00296-HMH   Date Filed 10/09/18   Entry Number 55   Page 3 of 7
8:18-cr-00296-HMH   Date Filed 10/09/18   Entry Number 55   Page 4 of 7
8:18-cr-00296-HMH   Date Filed 10/09/18   Entry Number 55   Page 5 of 7
8:18-cr-00296-HMH   Date Filed 10/09/18   Entry Number 55   Page 6 of 7
8:18-cr-00296-HMH   Date Filed 10/09/18   Entry Number 55   Page 7 of 7
